                                      1   MATTHEW S. FOY (SBN: 187238)
                                          mfoy@grsm.com
                                      2   JENNIFER N. WAHLGREN (SBN: 249556)
                                          jwahlgren@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendants
                                          NATIONWIDE MUTUAL INSURANCE COMPANY
                                      7   AND AMCO INSURANCE COMPANY
                                      8
                                          JAMES F. DeMARTINI
                                      9   Attoney at Law
                                          115 West First Street
                                     10   Cloverdale, CA 95425
                                          Telephone: (707) 894-5000
                                     11   Facsimile: (707_ 894-3127
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   Attorney for Plaintiff
     San Francisco, CA 94111




                                          JENNIFER SULLIVAN
                                     13

                                     14                               UNITED STATES DISTRICT COURT
                                     15                            NORTHERN DISTRICT OF CALIFORNIA
                                     16

                                     17     JENNIFER SULLIVAN                         CASE NO. 4:19-cv-07014-HSG
                                     18                                 Plaintiff,    STIPULATION FOR DISMISSAL OF
                                                                                      ENTIRE ACTION WITH PREJUDICE;
                                     19           v.                                  AND [PROPOSED] ORDER [FRCP
                                                                                      41(A)]
                                     20     NATIONWIDE MUTUAL INSURANCE
                                            COMPANY, and DOES 1-10, inclusive
                                     21
                                                                        Defendants.
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                              STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE; AND
                                                                     [PROPOSED] ORDER
                                      1            TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE

                                      2   NORTHERN DISTRICT OF CALIFORNIA:

                                      3            Pursuant to Rule 41 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

                                      4   Jennifer Sullivan voluntarily dismisses the above-captioned action in its entirety, with prejudice.

                                      5   The parties to the action, including Plaintiff and Defendant AMCO Insurance Company, hereby

                                      6   stipulate to the dismissal by and through their counsel of record.1

                                      7            The parties have agreed that each side shall bear its own costs and attorneys’ fees.
                                      8            IT IS SO STIPULATED.
                                      9

                                     10   Dated: April 8, 2020                              GORDON REES SCULLY MANSUKHANI,
                                                                                            LLP
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                                                                  By:   /s/ Jennifer N. Wahlgren
                                                                                                        Matthew S. Foy
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                                                                                        Jennifer N. Wahlgren
                                     13                                                           Attorneys for Defendant
                                                                                                  Nationwide Mutual Insurance
                                     14                                                           Company and AMCO Insurance
                                                                                                  Company
                                     15

                                     16   Dated: April 8, 2020

                                     17                                                           By:   /s/ James F. DeMartini
                                                                                                        James F. DeMartini
                                     18                                                           Attorneys for Plaintiff
                                                                                                  Jennifer Sullivan
                                     19

                                     20                           ATTESTATION OF E-FILED SIGNATURE

                                     21            I, Jennifer N. Wahlgren, am the ECF user whose ID and password are being used to file

                                     22   this Stipulation for Dismissal of Action with Prejudice. In compliance with Local Rule 5-1(i),

                                     23   I hereby attest that James F. DeMartini, counsel for Plaintiff Jennifer Sullivan, has concurred in

                                     24   this filing.

                                     25
                                          Dated: April 8, 2020                          /s/ Jennifer N. Wahlgren
                                     26                                                     Jennifer N. Wahlgren
                                     27

                                     28   1
                                              Defendant Nationwide Mutual Insurance Company was dismissed on November 6, 2019.
                                                                                      -1-
                                                STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE; AND
                                                                             [PROPOSED] ORDER
                                        1                                               ORDER

                                        2           Based on the foregoing Stipulation and good cause appearing, IT IS HEREBY

                                        3   ORDERED that the above-captioned action is dismissed in its entirety, with prejudice. Each

                                        4   side shall bear its own costs and attorneys’ fees. The Clerk of the Court is directed to close this

                                        5   case.

                                        6           IT IS SO ORDERED.
                                        7

                                        8   Dated: 4/9/2020
                                        9                                                        ___________________________________
                                                                                                 HAYWOOD S. GILLIAM, JR.
                                       10                                                        United States District Judge
                                       11
  Gordon Rees Scully Mansukhani, LLP
     275 Battery Street, Suite 2000




                                       12
       San Francisco, CA 94111




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
1199531/51006594v.1
                                                                              -2-
                                                STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE; AND
                                                                       [PROPOSED] ORDER
